F I L E D
                                                                    United States Court of Appeals
                                                                            Tenth Circuit
                      UNITED STATES COURT OF APPEALS
                                                                            DEC 9 1998
                                    TENTH CIRCUIT
                                                                      PATRICK FISHER
                                                                                  Clerk

 RONNIE J. DUNFORD,

          Plaintiff - Appellant,
 v.
                                                         No. 98-7049
 LEROY YOUNG, Warden of the John                   (D.C. No. 97-CV-523-S)
 Lilly Correctional Center; JENNIFER            (Eastern District of Oklahoma)
 WELLS, The Property Officer; CASE,
 Lt, Security Officer

          Defendants - Appellees.


                             ORDER AND JUDGMENT          *




Before BRORBY , EBEL and LUCERO , Circuit Judges.



      Appellant Ronnie Dunford, a state prisoner appearing pro se, appeals the

district court’s dismissal of his § 1983 action after he failed to respond in a

timely fashion to Appellees’ Motion to Dismiss/Motion for Summary Judgment.

We have jurisdiction under 28 U.S.C. § 1291, and we affirm.



      *
         The case is unanimously ordered submitted without oral argument
pursuant to Fed. R. App. P. 34(a)(2) and 10th Cir. R. 34.1.9. This order and
judgment is not binding precedent, except under the doctrines of law of the case,
res judicata, and collateral estoppel. The court generally disfavors the citation of
orders and judgments; nevertheless, an order and judgment may be cited under the
terms and conditions of 10th Cir. R. 36.3.
       Dunford’s original action sought redress for the loss of

property—specifically, his trial transcripts—that he claimed had been

misappropriated by prison officials. He filed his original complaint on

September 16, 1997. Defendants, officials in the Oklahoma prison system, filed

a court-ordered Special Report and Motion to Dismiss/Motion for Summary

Judgment on January 7, 1998. Dunford’s deadline to file a response to

defendant’s motion was January 22, 1998. After missing the deadline, Dunford

filed a motion on February 10, 1998, for an extension of time to respond, which

the court granted. The court set Dunford’s new deadline at March 6, 1998. After

missing that deadline as well, Dunford applied for another extension on March

11, 1998. The court granted plaintiff’s motion, but only gave him until the end

of the day on March 11 to file his response. Dunford failed to honor that

deadline, and finally filed his response five days later.

       The district court entered a minute order on March 31, 1998, dismissing

Dunford’s action for his failure to comply with the Eastern District of

Oklahoma’s Local Rule 7.1(B), which requires a pleading or response to a motion

to be filed within fifteen days.      See E.D. Okla. R. 7.1(B). We review such a

dismissal for abuse of discretion, considering “the degree of actual prejudice to

the defendant[s], the amount of interference with the judicial process, [and] the

culpability of the litigant.”      Murray v. Archambo , 132 F.3d 609, 610-11 (10th


                                             -2-
Cir. 1998) (citation omitted). “[O]nly when these aggravating factors outweighed

the judicial system’s strong predisposition to resolve cases on their merits is

outright dismissal with prejudice an appropriate sanction.”       Miller v. Department

of Treasury , 934 F.2d 1161, 1162 (10th Cir. 1991) (discussing standard of review

applicable to dismissal for failure to comply with a similar local rule).

       We find that the district court was within its discretion to dismiss

appellant’s case with prejudice. There is nothing on the record or in his briefs to

explain why Dunford missed three reasonable deadlines to respond to defendants’

motion to dismiss. We generally defer to the trial judge when we review a

default judgment, because the trial judge is “in the best position to evaluate the

good faith and credibility of the parties.”     Nikwei v. Ross Sch. of Aviation, Inc.   ,

822 F.2d 939, 941 (10th Cir. 1987). Furthermore, although we hold the

pleadings of pro se litigants to a less stringent standard than formal pleadings

drafted by lawyers, see Riddle v. Mondragon , 83 F.3d 1197, 1202 (10th Cir.

1996), “an appellant’s pro se status does not excuse the obligation of any litigant

to comply with the fundamental requirements of the Federal Rules of Civil and

Appellate Procedure.”     Ogden v. San Juan County , 32 F.3d 452, 455 (10th Cir.

1994). In the absence of a specific federal rule, we will respect the local rules of

a federal district that regulate practice in a manner consistent with federal law.




                                              -3-
See Beaird v. Seagate Technology, Inc.    , 145 F.3d 1159, 1164 (10th Cir. 1998)

(quoting Fed.R.Civ.P. 83(b)).

      We do not, however, find that his appeal is “frivolous, malicious, or fails

to state a claim upon which relief may be granted” for purposes of 28 U.S.C.

1915(g). Although Dunford failed to abide by the Eastern District of Oklahoma’s

Local Rule 7.1(B) requiring a timely response, he did ultimately file an objection

to defendants’ Special Report and Motion to Dismiss/Motion for Summary

Judgment—albeit five days late. His appeal therefore should not be considered a

“prior occasion” for purposes of 28 U.S.C. § 1915(g).

      We AFFIRM the district court’s order.

                                         ENTERED FOR THE COURT



                                         Carlos F. Lucero
                                         Circuit Judge




                                          -4-